 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10
11 CARLOS BALCACERES,              ) Case No. CV 17-8683-JPR
                                   )
12                Plaintiff,       )         JUDGMENT
                                   )
13           v.                    )
                                   )
14 NANCY A. BERRYHILL, Acting      )
   Commissioner of Social          )
15 Security,                       )
                                   )
16                Defendant.       )
                                   )
17
18      For the reasons set forth in the accompanying Memorandum
19 Decision and Order, it is hereby ADJUDGED that (1) Plaintiff’s
20 request for an order remanding the case for further proceedings
21 is denied; (2) the Commissioner’s request for an order affirming
22 her final decision is GRANTED; and (3) judgment is entered in the
23 Commissioner’s favor.
24
25
26 DATED: October 11, 2018         ______________________________
                                   JEAN ROSENBLUTH
27                                 U.S. Magistrate Judge
28
